Title: To George Washington from Major Benjamin Tallmadge, 10 August 1780
From: Tallmadge, Benjamin
To: Washington, George


					
						Sir
						North Castle [N.Y.,] Augt [10] 1780
					
					I have this moment recd Dispatches from the C——s which I have the Honor to enclose to Your Excellency—The Person who crossed to L.I. did not go so soon as he was ordered, which has occasioned some delay.
					By the Enclosed from C—— Junr your Excellency will percieve he has consented to give intelligence, but does not say how long—Since I last saw your Excellency I have been endeavouring to open a Communication with N.Y. by crossing over to Cowneck, to the Westward of Oysterbay. If this can be effected, Dispatches may be bro’t from N.Y. to the White Plains in twelve hours, on Emergencies, as the whole land

Course on L.I. would not exceed 22 miles, & the sound not more than ten miles over. I am the more induced to this Step as C—— Junr has a near Relation living nigh C— Neck, whom if I can also engage, I am sure of C—— Junr’s Services—A Change of Men thro’ whom letters may pass, will give him fresh Assurance. In a few days I shall have a Boat cross to the above mentioned Place, on the business of establishing a Correspondence, the Event of which shall be duly made known to Your Excellency.
					By C. Senior’s letter Your Excellency will percieve that Detachments of the Enemie’s Horse are scattered thro’ Suffolk County. I have other Accounts—which represent them in many Places much off their Guard, living on the honest Whig Inhabitants—If a small Body of Troops could be spared, I doubt not some advantage might be taken of their Situation. If Your Excellency would permit me to take about 50 or 60 Dismounted Dragoons into the neighbourhood of Stamford or Norwalk, I would endeavour to take Advantage of the Enemies Situation, & what would be a much more important Object, I should have a good Opportunity of opening a Correspondence on the Other Side without being suspected by friends or foes.
					The intelligence from C. Junr of the Enem⟨y⟩ reimbarking, has been also mentioned to me from Capt. Hunter. I have the Honor to be Your Excellency’s most Obedt Servt
					
						Benja. Tallmadge
					
				